DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered.

This Office action is in response to Applicant’s Remarks filed May 2, 2022.  Claims 7, 8 and 12 have been amended.  Claims 6 and 9 have been cancelled.  New claims 21 and 22 have been added.  Currently, claims 1-5, 7, 8 and 10-22 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office actions, Paper Nos. 20210803 and 20211229.

The rejection of claims 1-5, 7, 8 and 10-20 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Evers et al, EP 2264138, is maintained for the reasons of record.

The rejection of claims 1-5, 7, 8 and 10-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,072,763 is maintained for the reasons of record. 

The provisional rejection of claims 1-5, 7, 8 and 10-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-11, 13-16, 18, 21 and 22 of copending Application No. 16/716,643 is maintained for the reasons of record.

The provisional rejection of claims 1-5, 7, 8 and 10-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/774,017 is maintained for the reasons of record.  Furthermore, the examiner notes that copending Application No. 16/774,017 was allowed on April 28, 2022.

The provisional rejection of claims 1-5, 7, 8 and 10-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-21 of copending Application No. 16/774,012 is maintained for the reasons of record.

                                         NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent upon a cancelled claim (i.e. claim 9).  Appropriate correction and or clarification is required.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “per the test method described herein”.  This limitation renders the claim vague and indefinite, since it is unclear what steps are required in the test method.  Appropriate correction and/or clarification is required.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “wherein the alkyl polyglucoside comprises greater than 0.5% by weight of the total composition of the handwashing cleaning composition”.  This limitation renders the claim vague and indefinite, since claim 1, from which claim 21 depends from, requires the alkyl polyglucoside to be present in an amount of about 0.05% to about 2.5%.  Accordingly, the limitation wherein the alkyl polyglucoside comprises greater than 0.5% by weight of the total composition of the handwashing cleaning composition” is vague and indefinite, since it includes amounts over 2.5%.  Appropriate correction and/or clarification is required.

Claim 21 recites the limitation "handwashing cleaning composition" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that the limitation “handwashing” does not appear in claim 1.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Evers et al, EP 2264138.
Evers et al, EP 2264138, discloses a hand dishwashing detergent composition comprising 30-95% by weight of water (see abstract and paragraph 12), 0.1-20% by weight of a chelant (see paragraphs 14-24), 18-45% by weight of a surfactant system (see paragraphs 25-27), wherein the surfactant system contains 3-20% by weight of nonionic surfactants, such as C12-14 alkyl polyglucosides with a degree of polymerization of 1.3-2.7 (see paragraph 29) and ethoxylated alcohols containing 10-14 carbon atoms in the alkyl chain and 5-8 moles of ethylene oxide (see paragraphs 31-32), 0.01-20% by weight of an amphoteric surfactant, such as C12-14 alkyl dimethyl amine oxides (see paragraphs 34-36), and 5-40% by weight of anionic surfactants, such as branched alkyl ethoxy sulfates containing an ethoxylation degree of less than 2 (see paragraphs 41-48).  It is further taught by Evers et al that the composition further contains 0.01-10% by weight of a cleaning polymer, such as alkoxylated polyethyleneimine polymers that have a backbone molecular weight of 400-7,000 daltons, one to two alkoxylation modifications per nitrogen atom, and are substituted with one C1-4 alkyl moiety (see paragraphs 50-54), 0.025-2% by weight of a salt (see paragraph 55), 1-10% by weight of a solvent (see paragraph 56), and 1-10% by weight of a hydrotrope (see paragraph 57), wherein the composition has a pH of 6-13 (see paragraphs 69-70), a viscosity of 50-2,000 mPA*s (see paragraph 71), and is used in a method to wash dishes (see paragraphs 72-76), per the requirements of the instant invention.  Specifically, note Examples 1-21, and especially Example 18.  Therefore, instant claims 21-22 are anticipated by Evers et al, EP 2264138.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,072,763.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,072,763 claims a similar hand dishwashing composition comprising 50-85% by weight of water, 0.1-5% by weight of a cyclic amine, 1-60% by weight of a surfactant system, wherein the surfactant system contains 73-90% by weight of a branched alkyl alkoxy sulfate, 0.1-20% by weight of an amine oxide surfactant, an ethoxylated alcohol nonionic surfactant, an alkyl polyglucoside surfactant, and adjunct ingredients, wherein the composition is used in a method to wash dishes (see claims 1-19 of U.S. Patent No. 11,072,763), as required in the instant claims.  Therefore, instant claims 21-22 are an obvious formulation in view of claims 1-19 of U.S. Patent No. 11,072,763.

Claims 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-11, 13-16, 18, 21 and 22 of copending Application No. 16/716,643 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/716,643 claims a similar hand dishwashing composition comprising 50-85% by weight of water, 5-50% by weight of a surfactant system, wherein the surfactant system contains an alkyl polyglucoside, an amine oxide, a betaine, a branched alkyl ethoxy sulfate, and a nonionic alcohol ethoxylate, an alkoxylated polyalkyleneimine polymer, a salt, a hydrotrope, a solvent, and adjunct ingredients, wherein the composition is used in a method to wash dishes (see claims 1, 4-11, 13-16, 18, 21 and 22 of copending Application No. 16/716,643), as required in the instant claims.  Therefore, instant claims 21-22 are an obvious formulation in view of claims 1, 4-11, 13-16, 18, 21 and 22 of copending Application No. 16/716,643.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/774,017 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/774,017 claims a similar hand dishwashing composition comprising water, 1-60% by weight of a surfactant system, wherein the surfactant system contains a branched alkyl ethoxy sulfate, an alkyl polyglucoside, an amine oxide, and a nonionic alcohol ethoxylate, an alkoxylated polyalkyleneimine polymer, a cyclic polyamine, a salt, a hydrotrope, a solvent, and adjunct ingredients, wherein the composition is used in a method to wash dishes (see claims 1-20 of copending Application No. 16/774,017), as required in the instant claims.  Therefore, instant claims 21-22 are an obvious formulation in view of claims 1-20 of copending Application No. 16/774,017.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-21 of copending Application No. 16/774,012 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/774,012 claims a similar hand dishwashing composition comprising water, 1-60% by weight of a surfactant system, wherein the surfactant system contains a branched alkyl ethoxy sulfate, an alkyl polyglucoside, an amine oxide, and a nonionic alcohol ethoxylate, an alkoxylated polyalkyleneimine polymer, a cyclic polyamine, a salt, a hydrotrope, a solvent, and adjunct ingredients, wherein the composition is used in a method to wash dishes (see claims 1-3 and 5-21 of copending Application No. 16/774,012), as required in the instant claims.  Therefore, instant claims 21-22 are an obvious formulation in view of claims 1-3 and 5-21 of copending Application No. 16/774,012.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive.
Applicant continues to argue that Evers et al, EP 2264138, does not teach or suggest in general a detergent composition comprising from about 5% to about 50% by weight of the total composition of a surfactant system comprising:
	(i) from about 70% to about 80%, by weight of the surfactant system of an alkyl
ethoxy sulfate;
	(ii) from about 18% to about 26%, by weight of the surfactant system of an
amine oxide surfactant; and
	(iii) from about 1% to about 5% by weight of the surfactant system of an alkyl
polyglucoside surfactant, as required by applicant in the instant claims.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that applying the math to the surfactant system required in instant claim 1, that claim 1 requires (i) about 3.5% to about 40% by weight of an alkyl ethoxy sulfate, (ii) about 0.9% to about 13% by weight of an amine oxide surfactant, and (iii) about 0.05% to about 2.5% by weight of an alkyl polyglucoside surfactant.  Accordingly, the examiner respectfully maintains that Evers et al, EP 2264138, clearly discloses detergent compositions comprising 12-24% by weight of an alkyl ethoxy sulfate surfactant, 6% by weight of a coco amido propyl amine oxide surfactant, and 2-3% by weight of an alkyl polyglucoside surfactant (see Examples 18-19 of Evers et al, EP 2264138), as required in the instant claims.  Furthermore, as the word “about” recited in instant claim 1 permits some tolerance (see In re Ayers, 69 USPQ 109 (CCPA 1946), and In re Erickson, 145 USPQ 207 (CCPA 1965)), the 2-3% by weight of an alkyl polyglucoside surfactant disclosed in Examples 18-19 of Evers et al may be considered to read on claim 1 of the application where “about 0.05% to about 2.5% by weight of an alkyl polyglucoside surfactant” is claimed.  Alternatively, if the range of prior art and the claimed range do not overlap, obviousness may still exist if the ranges are close enough that one would not expect a difference in properties (see In re Woodruff, 16 USPQ 2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. v. Banner, 227 USPQ 773 (Fed. Cir. 1985); In re Aller, 105 USPQ 233, 255 (CCPA 1955)).
The examiner asserts that applicant’s results on pages 21-22 of the instant specification are not commensurate in scope with the instant claims, as required in MPEP 716.02(d).  Accordingly, the examiner asserts that applicant has not shown that the unexpected results occur over the entire claim range.
The examiner notes that applicant has requested that the obviousness-type double patenting rejections over U.S. Patent No. 11/072,763 and copending Application Nos. 16/716,643, 16/774,017 and 16/774,012 be held in abeyance until an indication of allowable subject matter in the instant application is identified.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
May 31, 2022